Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, filed 02/16/2022, with respect to claims 19-36 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Claims 1-18 have been canceled.
Terminal Disclaimer
The terminal disclaimer filed on 02/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. # 10,779,054 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant. Specifically, the prior art does not teach or disclose:
“A device for use with a content provider, a first portable device, and a display, the first portable device being operable to receive first video content from the content provider, the device comprising:
a communication component operable to wirelessly receive a personal identification code (PIC) for launching a DIAL application from the first portable device or a remote control, to communicate with the display, and to receive the first video content from the content provider;
a DIAL protocol component operable to perform protocols in accordance with a multi screen discovery and launch of first screen content specification;

a PIC verification component operable to generate a verification signal when the PIC corresponds to the PIC image data, 
wherein the video processing component is further operable to provide the first video content to the display based on the verification signal” as in claim 19 and the independent claims 25 and 31.
Claims 19-36 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YASSIN ALATA/
Primary Examiner, Art Unit 2426